NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                 RODNEY J. QUIGLEY, Plaintiff/Appellant,

                                        v.

ARIZONA DEPARTMENT OF TRANSPORTATION, Defendant/Appellee.

                             No. 1 CA-CV 14-0343
                               FILED 4-16-2015


           Appeal from the Superior Court in Maricopa County
                        No. LC2013-000600-001
                The Honorable Lisa Daniel Flores, Judge

                                  AFFIRMED


                                   COUNSEL

Rodney J. Quigley, Glendale
Plaintiff/Appellant

Arizona Attorney General’s Office, Phoenix
By Stephanie A. Lillie
Counsel for Defendant/Appellee



                       MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Jon W. Thompson joined.
                             QUIGLEY v. ADOT
                             Decision of the Court

P O R T L E Y, Judge:

¶1           Rodney Quigley appeals the dismissal of his lawsuit against
Arizona Department of Transportation (“ADOT”). Because we find that
Quigley did not complete service on ADOT, we affirm.

               FACTS AND PROCEDURAL BACKGROUND

¶2            Quigley was ordered by ADOT to attend traffic school
because he had been convicted of a driving offense in Michigan that could
have resulted in his Arizona license being suspended or revoked pursuant
to Arizona Revised Statutes (“A.R.S.”) section 28-3306(A)(7).1 He filed a
complaint for special action relief against the State and ADOT seeking a
declaration that the statute was unconstitutional and requesting that the
State be permanently enjoined from enforcing it. He had Donald Hatfield,
an individual, serve the Arizona Attorney General and the ADOT director.

¶3            When an answer was not timely filed, Quigley filed an
application and affidavit for entry of default. In response, ADOT filed a
motion to dismiss arguing that Quigley failed to properly serve ADOT and
failed to exhaust his administrative remedies because he requested an
administrative hearing after ADOT ordered him to attend traffic school
pursuant to A.R.S. § 28-3306(A)(7). The superior court granted the motion,
and Quigley appealed the resulting judgment. We have jurisdiction under
A.R.S. § 12-2101(A)(1).

                                 DISCUSSION

¶4            Quigley argues that the superior court erred by dismissing his
complaint under Arizona Rule of Civil Procedure (“Rule”) 12(b)(5) because
the issues with service of process were a trivial technical flaw that resulted
in harmless error. We disagree.

¶5             Rule 12(b)(5) governs if there is insufficiency of service of
process of the summons and complaint. See Snow v. Steele, 121 Ariz. 82, 86,
588 P.2d 824, 828 (1978). Although the parties disagree about our standard
for reviewing the ruling, we need not resolve the issue because we can
uphold the Rule 12(b)(5) dismissal under either standard. See Snow, 121
Ariz. at 84, 588 P.2d at 826 (holding that “the trial court did not abuse its
discretion in granting the defendants’ . . . [Rule 6(f)] motion to dismiss”);
Toy v. Katz, 192 Ariz. 73, 83, 961 P.2d 1021, 1031 (App. 1997) (stating that the
standard of review for a denial of a motion to dismiss for insufficiency of

1   We cite to the current version of the statute unless otherwise noted.


                                        2
                            QUIGLEY v. ADOT
                            Decision of the Court

process is abuse of discretion); Townsel v. Contra Costa County, 820 F.2d 319,
320 (9th Cir. 1987) (stating that the standard of review for a dismissal of
insufficiency of process under Rule 4 is abuse of discretion); but see Prewitt
Enterprises, Inc. v. Org. of Petroleum Exporting Countries, 353 F.3d 916, 920
(11th Cir. 2003) (stating that, “[w]e review the district court’s grant of a
motion to dismiss for insufficient service of process under [Federal Rule of
Civil Procedure] 12(b)(5) by applying a de novo standard to the law and a
clear error standard to any findings of fact”); Marshall v. Warwick, 155 F.3d
1027, 1030 (8th Cir. 1998) (stating that, “[i]n reviewing an order to dismiss
for insufficient service of process, we review de novo the determination that
service of process was insufficient and we review for abuse of discretion the
decision to dismiss the complaint”). We review the court’s interpretation
of statutes and rules de novo. Schwartz v. Ariz. Primary Care Physicians, 192
Ariz. 290, 294, ¶ 13, 964 P.2d 491, 495 (App. 1998).

¶6             Service of process is required to provide parties with
adequate notice of the claims against them. Safeway Stores, Inc. v. Ramirez,
99 Ariz. 372, 380, 409 P.2d 292, 297 (1965). Rule 4(d) provides, “[s]ervice of
process shall be by a sheriff, a sheriff’s deputy, a constable, a constable’s
deputy, a private process server certified pursuant to the Arizona Code of
Judicial Administration § 7-204 . . . or any other person specially appointed
by the court[.]”

¶7            Donald Hatfield submitted an affidavit stating that he served
Tom Horne, the Attorney General, and John S. Halikowski, the ADOT
Director by handing the paperwork to a “person apparently in charge” of
those offices on November 22, 2013. There is no indication in the affidavit
that Mr. Hatfield is a certified process server or otherwise qualified to serve
process. His affidavit does not contain a certified private process server
number or any indication that the court specially appointed him to serve
process. And Quigley did not otherwise demonstrate that Hatfield was a
certified process server.

¶8            Moreover, Hatfield’s attempted service failed to comply with
Rule 4.1(h) (2013). The Rule provides that a party must serve the State by
serving the Attorney General. Id. Because Hatfield only handed copies of
the summons and complaint to the “person apparently in charge of the
Attorney General’s office” and to “to the person apparently in charge of the
[ADOT] Director’s office on the fourth floor of ADOT’s headquarters,” the
service of process was ineffectual because Quigley never served the
Attorney General.




                                      3
                             QUIGLEY v. ADOT
                             Decision of the Court

¶9             Because the service of process was improper, the court did not
have jurisdiction over the defendants or the authority to enter a judgment
against them. See Postal Instant Press, Inc. v. Corral Restaurants, Inc., 187 Ariz.
487, 488, 930 P.2d 1001, 1002 (1997) (“The incomplete service left the trial
court without jurisdiction, i.e., without authority to enter the judgment.”).
As a result, the trial court properly granted the motion to dismiss.2

¶10            Quigley also argues that the judge should have recused
herself sua sponte because she served as an advocate for the State. Judges
are presumed to be impartial. See State v. Smith, 203 Ariz. 75, 79, ¶ 13, 50
P.3d 825, 829 (2002). Moreover, Quigley did not use a peremptory challenge
to remove the judge under Rule 42(f)(1)(A), ask the judge to recuse herself,
or challenge her for cause under Rule 42(f)(2). And we will not consider
arguments raised for the first time on appeal, when that argument could
have been raised and decided by the trial court. See Fendler v. Phoenix
Newspapers, Inc., 130 Ariz. 475, 481, 636 P.2d 1257, 1263 (App. 1981) (stating
that “[t]he right to apply for a change of judge for cause is waived if not
timely filed”).

                                CONCLUSION

¶11            For the foregoing reasons, we affirm the dismissal.




                                    :ama




2 Because of our resolution, we need not address Quigley’s argument that
the court erred by finding that he failed to exhaust administrative remedies.


                                        4